              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00306-MR


WALTER TIMOTHY GAUSE,            )
                                 )
                     Petitioner, )
                                 )
               vs.               )                 ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s “Request for a

Certificate of Appealability” [Doc. 18].

      On November 12, 2020, the Court entered an Order dismissing without

prejudice the Petitioner’s § 2254 Petition for Writ of Habeas Corpus as an

unauthorized, successive habeas petition. [Doc. 12]. In that Order, the Court

declined to issue a certificate of appealability. [Id.].

      The Petitioner filed a Notice of Appeal of the Court’s Order. [Doc. 17].

Along with his Notice of Appeal, the Petitioner filed the present motion

seeking a certificate of appealability. [Doc. 18].

      For the reasons stated in the Court’s prior Order [Doc. 12], the Court

declines to issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2);



        Case 3:20-cv-00306-MR Document 19 Filed 12/01/20 Page 1 of 2
Miller-El v. Cockrell, 537 U.S. 322, 338 (2003) (in order to satisfy § 2253(c),

a petitioner must demonstrate that reasonable jurists would find the district

court's assessment of the constitutional claims debatable or wrong); Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied on procedural

grounds, a petitioner must establish both that the dispositive procedural

ruling is debatable and that the petition states a debatable claim of the denial

of a constitutional right).

      IT IS, THEREFORE, ORDERED that the Petitioner’s “Request for a

Certificate of Appealability” [Doc. 18] is DENIED. Pursuant to Rule 11(a) of

the Rules Governing Section 2254 Cases, this Court declines to issue a

certificate of appealability.

      IT IS SO ORDERED.

                                Signed: December 1, 2020




                                             2



        Case 3:20-cv-00306-MR Document 19 Filed 12/01/20 Page 2 of 2
